Citation Nr: 1547606	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with generalized anxiety.

2.  Entitlement to a compensable disability rating for multiple lipomas.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992 and from October 1993 to December 2001. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the appeal was subsequently transferred to the RO in New York, New York.

The appeal was previously before the Board in November 2014, at which time it was remanded for further development.

With regard to the issue of TDIU currently listed on the cover page, the Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the Veteran expressly asserted entitlement to TDIU as a result of the service-connected disabilities on appeal in March 2013.  See Representative's Form 646.  In a subsequent December 2013 rating decision, the RO denied entitlement to TDIU. This issue must be remanded to comply with VA Fast Letter 13-13.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a disability rating in excess of 70 percent for PTSD with generalized anxiety, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's multiple lipomas, while affecting the soft tissue and thus being considered deep, have not caused limited motion in an area or areas exceeding 6 square inches, resulted in separately compensable limitation of function, been painful on examination, or been unstable.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for multiple lipomas have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, compliant notice was provided to the Veteran in February 2009, and an October 2013 letter also provided him with information regarding the degree of disability and the establishment of an effective date.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, service treatment records and VA outpatient treatment records have been obtained and associated with the claims file. 

The Board recognizes that it appears that the Veteran participated in a VA Vocational Rehabilitation and Education program in approximately 2001 and 2002, many years prior to the appeal period in question.  However, even while recognizing that it is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history" pursuant to 38 C.F.R. § 4.1, the Board determines that these records are not potentially relevant in the current appeal.  As an initial matter, there are contemporaneous lipoma VA examinations of record that evaluated the severity of his conditions.  See April 2002 and July 2003 skin examinations.  Moreover, given the Veteran's subsequent employment documented during the July 2003 VA examination (noting that the Veteran was working as a tennis instructor) and August 2005 VA examination (noting previous employment from December 2001 until September 2003 as a professional tennis instructor and current full-time occupation for the Department of Defense as a computer specialist for 1 to 2 years), it is not reasonably foreseeable that any Vocational Rehabilitation and Education records from the early 2000s would be potentially relevant to the appellate issue of his increased rating for lipomas stemming from his 2007 claim.  Accordingly, VA is not obligated to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (explaining that "relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim).  

Further, the Veteran in this case was provided with multiple VA examinations with regard to his lipomas.  The Board finds that, collectively, these reports are adequate for rating purposes and that a remand for another VA examination is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  The examiners interviewed the Veteran, solicited an accurate history, and conducted appropriate physical examinations.  Moreover, it has not been shown that there has been a worsening since the last VA examination was conducted in February 2013.  Accordingly, the available examination reports are sufficient so as to facilitate an informed assessment of the Veteran's disabilities throughout the appeal period, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2015).  

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of November 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, copies of the examination reports from February 2013 were obtained and associated with the claims folder.  Additionally, VA Medical Records from the Hudson Valley, New York, VA Medical Center through February 2013 were obtained as directed and, unlike the claims for PTSD and TDIU addressed in the remand portion of this decision, there is no indication that the Veteran received ongoing and/or recent treatment for his lipomas subsequent to February 2013.  Thus, the Board is satisfied that there has been substantial compliance with all prior remand directives, and the Board may proceed to adjudicate this portion of his appeal at this time.

II.  Multiple Lipomas

While the Veteran's claim for an increased rating for lipomas was on appeal, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008), and revised by 77 Fed. Reg. 2,910 (January 20, 2012) ("This correction document adds a new second sentence to the applicability date paragraph, 'The old criteria will apply to applications received by VA before that date.'").  Because the current claim for an increased rating for lipomas was received in March 2007, prior to October 2008, and the Veteran has not requested review under the clarified criteria, those revisions do not apply in this case.  73 Fed. Reg. 54,708 (Sept. 23. 2008).

The Veteran argues that he is entitled to a compensable rating for lipomas because they "are painful."  See June 2009 VA Form 9.  He also purports that he had the "wrong exam on [his] lipoids twice 0%, started with one and now [he has] over 10 and [he is] in pain all the time."  See November 2010 statement.  

When reviewing the evidence of record, the Board notes that the March 2009 VA examiner merely briefly noted that there were no scars present on examination.  However, when evaluated for skin diseases other than scars, it was noted that he had a history of progressive "fatty tumors" since 2001.  He had not had any treatment for them, nor any side effects.  It was expressly noted that "[t]here is no malignant neoplasm.  They are benign.  They are lipomas.  They have urticaria.  There is no scarring or disfigurement."  The examiner noted that he had the following classical lipomas:  "one on the upper arm 1.5 cm x 0.5, one on the lower arm 1.5 x 0.5, one on the left forearm 3.5 x 2.5, one on the posterior upper arm 2.5 x 0.5, one on the right elbow 1.5 x 0.5, one on the right inner knee 1.5 x 0.5, and on the spine 1.5 x 0.5," which equates to a total of 13.75 square centimeters affected.  The final diagnosis was of "[m]ultiple lipomas, progressive."  

At the February 2013 VA examination, a diagnosis of "discoloration" was noted.  The examiner explained that the "lumps are not painful, but one of them on the right arm on inner aspect of the arm bothers him when he plays tennis."  The VA examiner explained that lipomas are not a skin condition but rather "soft tissue benign tumors."  It was further explained that "[l]ipomas are benign, not malignant, growths of soft tissue (not skin)."  The examiner also stated that the Veteran had not had any non-debilitating episodes of urticaria during the past 12 months.  Physical examination revealed a slight rash on the dorsal aspect of the Veteran's left forearm, consisting of several hypopigmented round spots/dots about 2-4 millimeter in diameter.  He also had several palpable lumps under the skin of his arms and one on the left flank, which were lipomas.  It was remarked that "[l]ipomas are subcutaneous soft tissue benign tumors, they do not cause/manifest as skin eruptions."  Upon examination for scars, it was again noted that the "Veteran does not have any scars."  

The Veteran's lipomas of the bilateral forearms and lumbar spine are currently rated as non-compensably disabling under Diagnostic Code 7818 for malignant skin neoplasms other than malignant melanoma, even though the examiners have stated that the lipomas are not malignant.  Here, given the benign nature of the lipomas, it is unclear why he was rated under Diagnostic Code 7818, and the Board finds that Diagnostic Code 7819, the code pertaining to benign skin neoplasms, is the most appropriate code for rating his service-connected disability.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (stating that service connection "is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled"); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (stating that the Board must provide an adequate statement of reasons or bases for its selection of a diagnostic code and explain why other diagnostic codes are not reasonably analogous).

In any event, according to either Diagnostic Code 7818 or 7819, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800, scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  Under the applicable rating provisions for scars in effect before October 2008 (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), in order to obtain a compensable disability rating for residual scarring, the evidence must show the following:  scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches or 39 square centimeters (10 percent disabling under Diagnostic Code 7801); scars, other than the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater (10 percent under Diagnostic Code 7802); superficial and unstable scars (10 percent under Diagnostic Code 7803); or superficial scars that are painful upon examination (10 percent under Diagnostic Code 7804).

Turning first to the scar codes, the Board recognizes that each VA examination determined that no scars were present.  However, the Board recognizes that the Veteran's disability is being rated by analogy to the scar codes and, therefore, some flexibility is given to be given the rating criteria.  For example, notwithstanding the absence of any "scar," the Board would consider the Veteran's noted "growths of soft tissue" as a condition that could be considered a "deep scar," i.e. "one associated with underlying soft tissue damage" as defined under Note (1) of Diagnostic Code 7801.  38 C.F.R. § 4.118 (2008).  Applying the applicable rating criteria, however, the affected area noted to encompass only 13.75 square centimeters, is much less than the 39 square centimeters designated for a 10 percent rating for deep scars under Diagnostic Code 7801.  Further, the lipomas did not affect the area of the head, face, or neck under Diagnostic Code 7800, and a total affected area of only 13.75 square centimeters is insufficient to establish a minimum compensable rating under Diagnostic Code 7802.  Additionally, despite the Veteran's broad assertion made in November 2010 that he was "in pain all the time," the February 2013 examination report instead indicated that "lumps are not painful, but one of them on the right arm on inner aspect of the arm bothers him when he plays tennis."  (Emphasis added).  Given the inconsistencies in the Veteran's reports of pain, the Board finds his lay assessment of "pain all the time" to lack credibility and thus probative value.  Accordingly, it cannot be said that the lipomas were unstable or painful on examination during the appeal period.  

The Board has also considered other potentially applicable diagnostic codes, particularly for "urticaria," also known as "hives," which is defined as "a vascular reaction in the upper dermis."  Dorland's Illustrated Medical Dictionary 2011 (32d ed. 2012).  This disability that was noted to be present on examination in March 2009 is a disability rated under Diagnostic Code 7825.  38 C.F.R. § 4.118 (2008).   Under Diagnostic Code 7825, entitlement to a 10 percent disability rating for urticaria is warranted in cases involving "[r]ecurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics;" a 30 percent disability rating is warranted in cases where there are "[r]ecurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control;" and a 60 percent disability rating is warranted where there are "[r]ecurrent debilitating episodes occurring at least four times during the past-12 month period despite continuous immunosuppressive therapy."  Id.  The March 2009 VA examination report noted simply that "[t]hey have urticaria," which seemed to be referring directly to the lipomas.  The February 2013 VA examiner, however, explained that the rash demonstrated was unrelated to the lipomas.  Service connection is not in effect for a skin rash.  Indeed, the Veteran was previously denied service connection for a skin rash in a rating decision dated in November 2007, the denial of which he did not perfect an appeal.  

Finally, the Board has also considered whether the Veteran's multiple lipomas should be assigned a separate rating for any resulting limitation of function, which would be rated on limitation of function of the affected part.  Here, notwithstanding the Veteran's complaint of the lipoma located on the right inner aspect of his arm being bothersome during tennis, he has not alleged, nor does the evidence indicate, that the lipoma actually caused a limitation of function of his arm.  Thus, the evidence does not establish functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nor has it been established here, even if the right arm lipoma was "bothersome" when he played tennis, that the Veteran experienced painful motion of any particular joint so as to warranted a compensable rating under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his contentions and assertions that his lipid disability is of such severity so as to warrant a compensable rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As explained above, however, his statements of continuous pain are inconsistent with February 2013 VA examination report findings, where it was expressly noted that the lipomas were not painful but bothersome when playing tennis, and the other reported symptoms of size and location of the lipomas do not support the assignment of a higher rating.

Accordingly, upon weighing the probative evidence, the Board finds that the evidence of record shows that the Veteran's symptoms do not meet the criteria for a compensable rating under any of the relevant diagnostic codes.  The Board has further considered the severity of the symptoms throughout the pertinent period on appeal and finds that the assignment of different ratings for different periods of time is not warranted, as symptoms have not more nearly approximated the criteria for even the minimum compensable rating.  As such, the appeal is denied.

III.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, in this case, the rating criteria for skin disorders reasonably describe the nature of the Veteran's multiple lipomas and are adequate with respect to his disability.  Furthermore, by discussing the diagnostic codes applicable to malignant and benign tumors, and scars, the Board has contemplated all of his lipoma symptoms, by analogy or otherwise, caused by the soft-tissue tumors, including but not limited to any symptoms such as painfulness, size, deepness, and limitation of function.  

The Veteran has not described any unusual or exceptional features of his skin disability, and he has not described any functional impairment that shows his skin disability affects him in an unusual or exceptional manner.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted at this time.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

A compensable rating for multiple lipomas is denied.





REMAND

At the time of the January 2013 VA PTSD examination, it was expressly noted that the Veteran was in receipt of ongoing care from a psychiatrist, Dr. R., at the VA Medical Center in Montrose, New York (also known as the Franklin Delano Roosevelt Campus of the VA Hudson Valley Health Care System), as well as a social worker on an outpatient basis.  See January 2013 VA examination report (noting that the "Veteran is under the care of a psychiatrist . . . receives psychotherapy with a [social worker] on an outpatient basis.").   However, only VA mental health treatment records through February 4, 2013 have been associated with the claims file, despite the fact that it was noted that the Veteran had another follow-up appointment scheduled for February 15, 2013.  See February 4, 2013 VA treatment record.  Accordingly, a remand is necessary to obtain potentially relevant VA records from February 2013 forward.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Also, VA Fast Letter 13-13 provides that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in November 2008, initiating the above appeal for the November 2007 denial of increased ratings for service connected PTSD with generalized anxiety and multiple lipomas.  In March 2013, the Veteran expressly asserted entitlement to TDIU as a result of the service-connected disabilities on appeal.  The Veteran was denied a TDIU in a December 2013 rating decision.  A SOC or SSOC has not been issued to the Veteran for his claim of entitlement to a TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

[It is also worth mentioning that, as noted in the decision above, the Veteran's previous Vocational Rehabilitation and Employment records from 2001-2002 are not deemed potentially relevant to the Veteran's adjudicated increased rating claim for lipomas.  In a similar vein, there are contemporaneous psychological examinations of record and, without any indication that the Veteran entered in a subsequent Vocational Rehabilitation and Employment program following his gainful employment reported during the mid-2000s, these records are likewise not deemed potentially relevant to either of the remanded claims.  Therefore, they need not be obtained on remand at this time.]  

Accordingly, the case is REMANDED for the following actions:

1.  As the Veteran filed a NOD regarding increased evaluations for service-connected disabilities, and while the appeal was pending, the Veteran claimed TDIU due to the disabilities on appeal, and the December 2013 rating decision denied the TDIU claim, the AMC/RO should undergo appropriate action as set forth in Fast Letter 13-13.

2.  Associate with the claims file VA treatment records dated from February 2013 to the present from the VA Medical Center in Montrose, New York, as well as any and all non-duplicative social worker outpatient treatment reports throughout the appeal period, that are potentially relevant to the Veteran's claim for an increased rating for PTSD with generalized anxiety. 

3.  Thereafter, and after undertaking any additional development deemed necessary, the AMC/RO shall readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


